internal_revenue_service number release date index no cc dom p si plr-117434-99 in re feb legend taxpayer general_partner limited_partner coop this responds to your date request for a ruling concerning sec_40 of the internal_revenue_code specifically you request the service to rule that taxpayer is an eligible_small_ethanol_producer under sec_40 whose production of ethanol may qualify for the small_ethanol_producer_credit under sec_40 and b provided taxpayer at all times during the taxable_year has a productive capacity not in excess of million gallons for alcohol as defined under sec_40 without regard to clauses i and ii taxpayer is not required to reduce under sec_40 any portion of the sec_40 credit to which taxpayer is entitled by any benefit provided with respect to the alcohol solely by reason of the application of sec_4081 and taxpayer as an eligible_small_ethanol_producer receives the entire sec_40 credit available which is passed through to and allocated only among the partners of taxpayer under the principles of sec_702 in accordance with each partner’s ownership_interest in taxpayer as of the time the credit arises the information submitted states that taxpayer is a limited_partnership formed by general_partner and limited_partner for the purpose of acquiring and operating a plant the plant for processing corn into ethanol fuel taxpayer leases the plant from general_partner and produces the ethanol from corn acquired from general_partner and the members of general_partner taxpayer anticipates selling the ethanol to gasohol blenders the plant has a productive capacity of million gallons of alcohol per year it has been represented that neither taxpayer nor any of taxpayer’s partners or members of taxpayer’s controlled_group have an interest in any other alcohol production facility the ethanol produced is at least proof the parties entered into a number of agreements including site lease agreement regarding lease of the plant and property from general_partner to taxpayer operating and maintenance agreement between general_partner and taxpayer regarding day-to-day operation and maintenance of the plant and corn supply agreement among taxpayer coop and general_partner whereby taxpayer will obtain a supply of corn at fair market prices and a technology license from general_partner taxpayer represents that all these agreements were negotiated at arm’s length taxpayer represents that based upon reasonable business assumptions taxpayer may realize significant profits from the plant during its lease renewal term therefore taxpayer represents that aside from any_tax benefits it may receive it has a reasonable profit expectation over the potential term of the transaction sec_40 provides that for purposes of sec_38 the alcohol fuels credit includes the small_ethanol_producer_credit sep credit for an eligible_small_ethanol_producer eligible producer sec_40 provides that the sep credit of any eligible producer for any taxable_year is cents for each gallon of qualified_ethanol_fuel_production of such producer sec_40 provides generally that the term qualified_ethanol_fuel_production qualified production includes any alcohol that is ethanol that is produced by an eligible producer and that is sold for use or used during the taxable_year by the eligible producer in the production of a qualified_mixture in a trade_or_business other than casual off-farm production sec_40 defines qualified_mixture to include a mixture of alcohol and gasoline that is sold by the taxpayer producing that mixture to any person for use as a fuel or is used as a fuel by the taxpayer producing that mixture sec_40 provides that the qualified production of any producer for any taxable_year shall not exceed big_number gallons sec_40 provides that the amount of the credit determined under sec_40 with respect to any alcohol shall be properly reduced to take into account any benefit provided with respect to the alcohol solely by reason of the application of the excise_tax rate reductions allowed by sec_4041 k or m sec_4081 or c sec_40 provides that the term alcohol includes methanol and ethanol but does not include i alcohol produced from petroleum natural_gas or coal including peat or ii alcohol with a proof of less than sec_40 provides that an eligible producer is a person that at all times during the taxable_year has a productive capacity for alcohol as defined in sec_40 without regard to clauses i and ii not in excess of big_number gallons pursuant to sec_40 in the case of a partnership the limitations contained in sec_40 and in sec_40 shall be applied at the entity level and at the partner level sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 of the income_tax regulations provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is determined by the partnership_agreement except as otherwise provided in chapter of subtitle a of title_26 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises based on the information submitted and the representations made taxpayer is an eligible_small_ethanol_producer because taxpayer its partners and its members have a productive capacity for alcohol not in excess of big_number gallons per year accordingly we conclude taxpayer is an eligible_small_ethanol_producer under sec_40 whose production of ethanol may qualify for the small_ethanol_producer_credit under sec_40 and b provided taxpayer its partners and its members at all times during the taxable_year have a productive capacity not in excess of million gallons of alcohol as defined under sec_40 without regard to clauses i and ii taxpayer is not required to reduce under sec_40 any portion of the sec_40 credit to which taxpayer is entitled by any benefit provided with respect to the alcohol solely by reason of the application of sec_4081 and taxpayer as an eligible_small_ethanol_producer receives the entire sec_40 credit available which is passed through to and allocated only among the partners of taxpayer under the principles of sec_702 in accordance with each partner’s ownership_interest in taxpayer as of the time the credit arises except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
